DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is: “fastening structure for fastening an abutment or a superstructure” in claims 1 and 4.
Because this/these claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The specification of the present application discloses a fastening structure which is a fastening post extending from a superstructure which extends into the cavity of the implant.
If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recite sufficient structure to perform the claimed function so as to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-14 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Wenger et al (US 2015/0223915) in view of Henig et al (US 2013/0011815).
In regard to claim 1, Wegner discloses a dental implant system (figures 1a-d and 2) with an implant for implantation in the jawbone (in view of the disclosed implant being used to anchor into a hard tissue and mounted by a dental crown in par 57), the dental implant system comprising:	
an implant body (sheath 11) that extends between a coronal end and an apical end and defines an enossal outer surface (distal end portion 11.2 and collar portion 11.3), 
the implant body (11) comprising a coronally open cavity (longitudinal bore 13) as well as at least one exit opening (holes 14) the cavity to the enossal outer surface (see figures 1-5 and 8-12),
a thermoplastic element (liquefiable element 21, which is disclosed as having thermoplastic properties) in a solid state, said thermoplastic element being arranged in the cavity or being introducible into said cavity (see figure 1a and par 59 discloses a polymer pin);
wherein the thermoplastic element (21) is capable of being brought into an at least partly flowable condition by way of applying a pressing force, which is directed upwards apically into 
and wherein in the at least partly flowable condition at least a share of the flowable material of the thermoplastic element can, when the implant body is arranged in an opening  in the bone tissue and the enossal outer surface is in contact with bone tissue and the enossal outer surface is in contact with bone tissue while the pressing force and the mechanical oscillations are applied (see figure 1a and par 57), be pressed through the at least one exit opening into surrounding bone tissue on account of the pressing force (see figure 2 and par 71-72 discloses the liquefied element passing through the holes 14);
Wagner teaches in a different embodiment (figures 6 and 8-12) the implant body having an outer thread (outer thread 11.4 or threaded section 43) for the purpose of enhancing the implants resistance against an unscrewing twist when forces act on the liquefied and re-solidified material in a pure shear force (par 27).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the embodiments of the dental implant not having an outer thread (figures la, lc, 2, and 3-5) to have an outer thread with the exit openings being arranged apically of at least a part of the outer thread (figures 6, 8 and 11) for the purpose of enhancing the implants resistance against an unscrewing twist when forces act on the liquefied and re-solidified material in a pure shear force (par 27).
Wagner discloses attachment of a superstructure to the implant (par 57 discloses the implant being mounted by dental crown), but fails to disclose a fastening structure for fastening the abutment or the superstructure. 

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Wagner to have a fastening structure for fastening the abutment or the superstructure as disclosed in Henig for the purpose of enabling skilled attachment to mounting the prosthesis.
In regard to claim 2, Wagner/Henig disclose the claimed invention as set forth above in claim 1. Wagner further teaches in a different embodiment (figures 6 and 8-12) the implant body having the outer thread (outer thread 11.4 or threaded section 43), wherein the exit openings (14) are arranged apically of at least a part of the outer thread (see figures 6, 8 and 11) in a different embodiment (figures 6 and 8-12) for the reason set forth above.
In regard to claim 3, Wagner/ Henig disclose the claimed invention as set forth above in claim 1. Henig further teaches the fastening structure (125) is at least partly present in a cavity and/or is penetrated by a cavity (central passage 150, see figure 2).
In regard to claim 4, Wagner discloses a dental implant system (figures 1a-d and 2) for implantation in a jawbone (in view of the disclosed implant being used to anchor into a hard tissue and mounted by a dental crown in par 57), the dental implant system comprising: 

the implant body (11) comprising a coronally open cavity (longitudinal bore 13) as well as at least one exit opening (holes 14) from the cavity to the enossal outer surface (see figures 1-5 and 8-12);
a thermoplastic element (liquefiable element 21, which is disclosed as having thermoplastic properties) in a solid state, said thermoplastic element being arranged in the cavity or being introducible into said cavity (see figure 1a and par 59 discloses a polymer pin);
wherein the thermoplastic element (21) is capable of being brought into an at least partially flowable condition by way of applying a pressing force, which is directed towards apically into the cavity, and mechanical oscillation (par 71 discloses the application of mechanical vibration energy towards the element 21, where the force is absorbed into the element creating liquefaction and this can be directed in an upward direction);
wherein in the flowable condition at least a share of the flowable condition at least a share of the flowable material of the thermoplastic element can, when the implant body is arranged in an opening in the bone tissue and the enossal outer surface is in contact with bone tissue while the pressing force and the mechanical oscillations are applied (see figure 1a and par 57), be pressed through the at least one exit opening into surrounding bone tissue on account of the pressing force (see figure 2 and par 71-72 discloses the liquefied element passing through the holes 14); 
Wagner discloses attachment of a superstructure to the implant (par 57 discloses the implant being mounted by dental crown), but fails to disclose the implant body comprises a 
However, Henig teaches a fastening structure (internal threads 125) for fastening an abutment or a superstructure (see figure 2 and par 169 discloses the attachment of the prosthesis engagement arrangement) and the fastening structure (125) is at least partly present in a cavity and/or is penetrated by a cavity (central passage 150, see figure 2) as seen in the implant (100) for the purpose of enabling skilled attachment to mounting the prosthesis (par 169).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Wagner to have a fastening structure for fastening the abutment or the superstructure and said fastening structure being at least partly present in the cavity and/or being penetrated by the cavity as disclosed in Henig for the purpose of enabling skilled attachment to mounting the prosthesis.
In regard to claim 5, Wagner/Henig disclose the claimed invention as set forth above in claim 4.
 Henig further teaches a two part implant system (see figures 7 and 8), wherein a fastening structure (passageway 330 with internally threaded throughout its length to distal end 360, see figure 191) is designed for fastening an abutment (abutment 390) and is formed at least partly in the cavity such that the fastening presupposes the engagement of a fastening post of the abutment into the cavity (see figure 9 and par 201-202 which discloses the mounting of the abutment to the prosthesis) for the purpose of fixing a suitable prosthesis  to the abutment (par 201). 
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify further Wagner/Henig to have a two-part implant 
In regard to claim 6, Wagner/Henig disclose the claimed invention as set forth above in claim 4. Henig further teaches the cavity comprises a structure (hexagonally shaped well 369) that is undercut with respect to axial directions (see figure 9, where the undercut is the reduction of diameter between the 369 and the passageway 330) and which permits a securing of the abutment or superstructure (390) relative to the implant body with regard to pull in axial directions (see figure 9). 
In regard to claim 7, Wagner/Henig disclose the claimed invention as set forth above in claim 4. Henig further teaches the cavity forms a support region (362), in which it has a coronally enlarging cross section (see figure 9, where the proximal region 362 is larger), for the reason set forth above.
In regard to claim 8, Wagner/Henig disclose the claimed invention as set forth above in claim 4. Henig further teaches the cavity forms a rotating-in geometry region and/or rotation-lock region (hexagonally shaped well 369), in which it is not rotationally symmetrical with respect to rotations about a cavity axis (par 202).
In regard to claim 9, Wagner/Henig disclose the claimed invention as set forth above in claim 4. Henig teaches the fastening structure (125) is formed such that the abutment or the superstructure can be attached onto the dental implant by way of a movement in the axial direction (see figure 9, where the abutment 390 attaches via the locking nut 380 which moves axially).

In regard to claim 11, Wagner/Henig discloses the claimed invention as set forth above in claim 10.  Henig further teaches the fastening structure (125) defines a finite number of possible orientations (where in conjunction with the structure 369) and a rotating-in geometry for a rotating-in tool (where the structure 369 and 330 have a shape which enables attachment with locking nut 380).
In regard to claim 12, Wagner further discloses the cavity (13) is delimited apically of the exit opening (14) by an abutting portion (ramp portion 12 of distal end portion 11.2, see figures la and 2 and par 58).
In regard to claim 13, Wagner further discloses the abutting portion forms an energy director (ramp portion 12, par 58 and figure 2).
In regard to claim 14, Wagner/Henig disclose the claimed invention as set forth above in claim 4. Henig further teaches an abutment or superstructure (190) with a fastening portion (195), which is adapted to the fastening structure (figure 2).
In regard to claim 21, Wagner/Henig disclose the claimed invention as set forth above in claim 4. Henig further teaches a rotating-in tool (380) that is designed to engage into a non-rotationally-symmetrical region of the cavity in order to screw the implant body into the jawbone by way of a screwing movement (see figures 7-9).
.
Response to Arguments
Applicant’s arguments with respect to claims 1-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANNEL N BELK whose telephone number is (571)272-9671.  The examiner can normally be reached on Mon. -Fri. 9:00 am - 3:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/S.N.B./            Examiner, Art Unit 3772                                                                                                                                                                                             /JACQUELINE T JOHANAS/ Supervisory Patent Examiner, Art Unit 3772